Citation Nr: 0919449	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-13 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
rheumatic fever with joint manifestations. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, characterized as posttraumatic stress 
disorder (PTSD) and depression, including secondary to the 
service-connected residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to 
November 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and December 2006 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Togus, Maine and the RO in Augusta, 
Maine.

The December 2006 RO rating decision reduced the Veteran's 
service-connected residuals of rheumatic fever with 
myocarditis and supraventricular tachycardia from a 60 
percent disability rating to a 10 percent disability rating, 
effective March 1, 2007.  However, during the pendency of the 
appeal a January 2009 Decision Review Officer (DRO) decision 
restored the 60 percent disability rating, effective March 1, 
2007.  In a statement received in April 2009, the Veteran 
indicated that he was satisfied with this action and he 
wished to withdraw his appeal on this issue.  Consequently, 
the issue is no longer before the Board and will not be 
addressed herein. 

The Veteran testified before a DRO in November 2007 at the RO 
in Togus, Maine. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's service-connected residuals of rheumatic 
fever with joint manifestations are not manifested by 
rheumatoid arthritis as an active process with one or two 
exacerbations a year in a well-established diagnosis.  
3.  The evidence is in equipoise regarding the question of 
whether the Veteran's currently diagnosed PTSD and depression 
are aggravated by his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
rheumatic fever with joint manifestations have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.31, 
4.71a, Diagnostic Codes 6309, 5002 (2008).  

2.  Resolving reasonable doubt in the Veteran's favor, PTSD 
and depression are aggravated by the service-connected 
residuals of rheumatic fever.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, insufficiency in the 
timing or content of VCAA notice is harmless if the errors 
are not prejudicial to the claimant.  Conway v. Principi, 353 
F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Initially, the Board observes that in light of the grant of 
service connection for PTSD and depression on a secondary 
basis, a discussion of whether the requirements of the VCAA 
have been met is not necessary for that issue.  

With regard to the claim for an increased rating for 
residuals of rheumatic fever with joint manifestations, the 
Board finds that the necessary notice and development action 
has been satisfactorily accomplished.  

In December 2005, prior to the rating decision on appeal, the 
RO sent the Veteran a letter advising him that in order to 
support a claim for a higher evaluation for a service-
connected disability, the evidence must show that the 
disability had become worse.  The letter also advised him of 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any further 
evidence that pertained to the claim.  

In a September 2006 letter, the Veteran was advised of how 
disability ratings and effective dates were assigned as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, in a May 2008 letter, he was advised 
of the specific criteria for rating his rheumatic fever 
residuals, the evidence considered in assigning a disability 
rating, and examples of the types of evidence required to 
support an increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The Veteran had an opportunity to respond to these notices.  
Moreover, at his personal hearing before a Decision Review 
Officer in November 2007, he specifically testified regarding 
his joint pains and problems thereby demonstrating actual 
knowledge of the relevant rating criteria.  See Vazquez-
Flores, supra, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.)  Hence, the Board finds that 
any failure on VA's part in not completely fulfilling the 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2007).  

With regard to the duty to assist, the Veteran's service 
medical records and post-service VA medical records have been 
associated with the claims file.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  Additionally, 
the Veteran was afforded the necessary VA examinations in May 
2006 and October 2008.  Accordingly, the duty to assist has 
been met.  

II. Analysis

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The June 2006 RO rating decision continued the Veteran's 
noncompensable rating for his service-connected residuals of 
rheumatic fever with joint manifestations.

The criteria for rating rheumatic fever are set forth at 38 
C.F.R. § 4.88b, Diagnostic Code 6309 (2008).  A 100 percent 
evaluation is provided for rheumatic fever as an active 
disease.  Thereafter, the disease is to be rated for 
residuals under the appropriate system.  See 38 C.F.R. § 
4.88b, Diagnostic Code 6309.  

Diagnostic Code 5002 provides that rheumatoid (atrophic) 
arthritis will be rated based on either as an active process 
or on the basis of chronic residuals, and the higher rating 
will be assigned.  Ratings for rheumatoid arthritis as an 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is to be rated 20 percent for one or two 
exacerbations a year in a well-established diagnosis; 
40 percent for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year; 60 percent for symptoms that are less than 
criteria for 100 percent rating, but with weight loss and 
anemia, that are productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods; and a 
100 percent rating for constitutional manifestations 
associated with active joint involvement that is totally 
incapacitating. 

Under Diagnostic Code 5002, chronic residuals such as 
limitation of motion or favorable or unfavorable ankylosis 
are to be rated under the appropriate diagnostic codes for 
the specific joints involved.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable (0 
percent) under the diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Such ratings of chronic residuals under Diagnostic 
Code 5002 are to be combined, not added.  38 C.F.R. § 4.71a. 

At the Veteran's May 2006 VA examination it was noted that 
the Veteran had fractured his right ankle in 1990, injured 
his right knee after a fall of a roof in 1999, and 
experienced left knee pain due to wear and tear on the joint.  
However, there was no evidence of joint manifestations of 
rheumatic fever.  The examiner concluded that the Veteran had 
a combination of arthritis/mechanical, bursitis 
intermittently, and tendonitis that caused his symptoms, but 
that those symptoms were not residuals of the rheumatic 
fever.  

In July 2006 the Veteran's private physician stated that he 
agreed that were no apparent joint manifestations related to 
rheumatic fever.  

The Board notes that the Veteran testified that he had pain 
in his back, hips, knees, toes, and feet and that he was 
diagnosed with osteoarthritis.  A March 2007 private x-ray 
study of the Veteran's back diagnosed him with spondylotic 
changes that were mild to moderate.  However, it has not been 
shown that the spondylotic changes are residuals of the 
rheumatic fever. 

After a careful review of the Veteran's VA treatment records, 
VA examination, and private treatment records and comparing 
them to the rating criteria the Board finds that the 
Veteran's disability does not warrant a compensable rating.  
The medical evidence does not show that the Veteran's 
rheumatic fever is active.  Hence, a rating under Diagnostic 
Code 6309 is not warranted.  Additionally, the medical 
evidence does not show that rheumatoid arthritis is not an 
active process, i.e., it has not been shown that the Veteran 
has experienced one or two exacerbations a year in a well-
established diagnosis.  

With regard to providing ratings for specific joints as 
chronic residuals of rheumatoid arthritis, the Board finds 
that the evidence, both private and VA, shows that the 
Veteran does not have specific joint manifestations related 
to his rheumatic fever.  Upon examination in May 2006, there 
was no swelling, heat or redness in any joint.  Range of 
motion in all joints was full with the exception of the right 
ankle, which demonstrated reduced motion as a result of the 
recent fracture.  The Veteran was able to walk on his heels 
and toes without difficulty; there was no muscle atrophy and 
his strength in the upper and lower extremities was full.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  However, in the present 
case, the evidence does not show, and the Veteran has not 
alleged, that the criteria for extraschedular rating apply to 
the service-connected residuals of rheumatic fever with joint 
manifestations.

Accordingly, the Board finds that the criteria for a 
compensable rating for residuals of rheumatic fever with 
joint manifestations have not been met at any time during the 
appeal period.  Hence, the claim must be denied.  



Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2008).  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that, in pertinent part 38 C.F.R. § 3.322(a) 
provides:  "In cases involving aggravation by active service, 
the rating will reflect only the degree of disability over 
and above the degree of disability existing at the time of 
entrance into active service . . .. It is necessary to deduct 
from the present evaluation the degree, if ascertainable, of 
the disability existing at the time of entrance into active 
service . . .."  38 C.F.R. § 3.322(a) (2008); see also 38 
C.F.R. § 4.22 (2008).  

The evidence does not show, and the Veteran has not alleged 
that his PTSD and depression began in service.  He 
essentially asserts that they are secondary to his service-
connected  residuals of rheumatic fever.  

The Board finds that the evidence of record is in relative 
equipoise in showing that the Veteran's currently diagnosed 
PTSD and depression are aggravated by his service-connected 
residuals of rheumatic fever.  Consequently, by extending the 
benefit of the doubt to the Veteran, the Board concludes that 
secondary service connection on the basis of aggravation is 
warranted.  See 38 C.F.R. §§ 3.102, 3.310(a); Gilbert, supra.  

The Veteran has clearly been diagnosed with PTSD and 
depression - which has been primarily associated with his 
history of childhood physical and sexual abuse; and he has 
established service connection for residuals of rheumatic 
fever.  Hence, the first two prongs of Wallin have been met.  

With regard to a nexus between the two, the Board observes 
that there are medical reports that show that the Veteran's 
psychiatric disability is not aggravated by his residuals of 
rheumatic fever with joint and cardiac manifestations, and 
sterility (e.g., a VA examination report dated in 
October 2008 concluding that the disabilities are not 
causally related); and medical records documenting that his 
PTSD and depression are aggravated by the service-connected 
residuals of rheumatic fever (e.g., an October 2008 Mental 
Health treatment note from a social worker stating that the 
Veteran's depressive symptomatology was exacerbated by his 
cardiac medical problems; and a December 2007 Clinic note 
from a psychiatrist stating that the Veteran's PTSD due to 
childhood problems had been exacerbated by becoming sterile 
due to rheumatic fever in service and his anxiety and 
depression were associated with his cardiac condition).  

Therefore, the Board finds that the evidence pertaining to a 
nexus is in relative equipoise.  Hence, resolving reasonable 
doubt in his favor, the Board concludes that service 
connection for PTSD and depression, secondary to service-
connected residuals of rheumatic fever, is warranted, on the 
basis of aggravation.  

The Board wishes to make it clear that service connection is 
granted only for such disability resulting from aggravation 
of the pre-existing PTSD and depression disability.  It is 
not the Board's responsibility to determine the degree of 
aggravation in the first instance or to establish an 
appropriate rating.  See 38 C.F.R. § 4.22 (2008).  


ORDER

A compensable rating for residuals of rheumatic fever with 
joint manifestations is denied. 

Service connection for PTSD and depression, secondary to 
residuals of rheumatic fever, is granted, on the basis of 
aggravation.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


